Exhibit 99.1 ANADIGICS ANNOUNCES SECOND QUARTER 2010 RESULTS Quarterly Net Sales of $51.7 Million; up 18.7% Sequentially Achieved Earnings on both GAAP and Non-GAAP basis of $0.01 and $0.02 per diluted Share, respectively Guides Third Quarter Net Sales to 11% sequential growth; GAAP and Non-GAAP EPS of breakeven and $0.04, respectively WARREN, N.J., July 29, 2010—ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the broadband wireless and wireline communications markets, reported second quarter 2010 net sales of $51.7 million, a sequential increase of 18.7% and an increase of 64.2% above the second quarter of 2009.For the six months ended July 3, 2010, net sales were $95.2 million, up approximately 54% over the prior year.As of July 3, 2010, cash, cash equivalents and short and long-term marketable securities totaled $91.8 million. GAAP net income for the second quarter of 2010 was $0.8 million, or $0.01 per share.Excluding non-cash stock compensation expense of $2.3 million, recoveries in auction rate securities of $0.3 million and a recovery on the sale of a building in Kunshan, China of $1.7 million, Non-GAAP net income was $1.1 million, or $0.02 per share.Non–GAAP income improved sequentially by $0.06 per share. “The results of our second quarter reflect the continued execution of our business initiatives highlighting increasing revenue, operational excellence, expanded market share and achieving profitability,” commented Mario Rivas, President and Chief Executive Officer. “Our participation in a fast-growing 3G & 4G wireless market, which will require increasing power amplifier content over time, coupled with our strong product breadth provides for continued opportunities to build our revenue, increase our market share and improve our financial results.” Outlook for the Third Quarter 2010 Net sales for the third quarter of 2010 are expected to increase approximately 11% sequentially to approximately $57.5 million from the second quarter revenue of $51.7 million.GAAP EPS for the third quarter is expected to approximate breakeven.Non-GAAP net income for the third quarter is expected to be approximately $0.04 per share, excluding non-cash stock compensation expense.The diluted weighted average outstanding shares estimated for the third quarter approximates 67.5 million. The statements regarding the Company’s anticipated future performance are forward looking and actual results may differ materially. Please see safe harbor statement at the end of this press release. This press release includes financial measures that are not in accordance with GAAP, consisting of non-GAAP net income or loss and non-GAAP income or loss per share. Management uses non-GAAP net income or loss and non-GAAP income or loss per share to evaluate the Company's operating and financial performance in light of business objectives, for planning purposes, when publicly providing our business outlook and to facilitate period-to-period comparisons. ANADIGICS believes that these measures are useful to investors because they enhance investors' ability to review the Company's business from the same perspective as the Company's management and facilitate comparisons of this period's results with prior periods. These non-GAAP measures exclude charges related to stock-based compensation, restructuring and impairment charges and recoveries, auction rate securities charges and recoveries and non-comparative charges in the first half of 2009 resulting from inventory reserves associated with reduced demand. Non-GAAP measures are used by some investors when assessing the ongoing operating and financial performance of our Company. These financial measures are not in accordance with GAAP and may differ from non-GAAP methods of accounting and reporting used by other companies. Management acknowledges that stock-based compensation is a recurring cost and is an important part of our employee’s compensation and impacts their performance. However the expense is non-cash in nature and there are various valuation methodologies and assumptions used in determining stock-based compensation that may be unrelated to operations, such as volatility and current interest rates. The presentation of the additional information should not be considered a substitute for net income or loss or income or loss per share prepared in accordance with GAAP. Limitations of non-GAAP financial measures. The primary material limitations associated with the use of non-GAAP measures as compared to the most directly comparable GAAP financial measures are (i) they may not be comparable to similarly titled measures used by other companies in ANADIGICS industry, and (ii) they exclude financial information that some may consider important in evaluating our performance. We compensate for these limitations by providing reconciliations of reported net income or loss and income or loss per share to non-GAAP net income or net loss and non-GAAP income or loss per share, respectively, within this press release. Conference Call ANADIGICS' senior management will conduct a conference call today at 5:00 PM Eastern Time. A live audio Webcast will be available at www.anadigics.com/investors. A recording of the call will be available approximately two hours after the end of the call on the ANADIGICS Web site or by dialing 800-642-1687 conference ID 86002971 (available until August 5, 2010). Recent Highlights July 13, 2010 - ANADIGICS Unveils New Range of Power Amplifiers for Booming 3G Mobile Device Market June 1, 2010 - ANADIGICS Showcases 4G Technology Solutions at WiMAX Taipei 2010 May 19, 2010 - ANADIGICS Unveils High Linearity Power Amplifiers for Femtocell Markets April 22, 2010 - ANADIGICS Celebrates 25 Years of Technology Innovation # # # About ANADIGICS, Inc. ANADIGICS, Inc. (Nasdaq: ANAD - News) is a leading provider of semiconductor solutions in the growing broadband wireless and wireline communications markets. The Company's products include power amplifiers, tuner integrated circuits, active splitters, line amplifiers, and other components, which can be sold individually or packaged as integrated radio frequency and front end modules. Safe Harbor Statement Except for historical information contained herein, this press release contains projections and other forward-looking statements (as that term is defined in the Securities Exchange Act of 1934, as amended). These projections and forward-looking statements reflect the Company's current views with respect to future events and financial performance and can generally be identified as such because the context of the statement will include words such as "believe", "anticipate", "expect", or words of similar import. Similarly, statements that describe our future plans, objectives, estimates or goals are forward-looking statements. No assurances can be given, however, that these events will occur or that these projections will be achieved and actual results and developments could differ materially from those projected as a result of certain factors. Important factors that could cause actual results and developments to be materially different from those expressed or implied by such projections and forward-looking statements include those factors detailed from time to time in our reports filed with the Securities and Exchange Commission, including the Company's Annual Report on Form 10-K for the year ended December 31, 2009, and those discussed elsewhere herein. ANADIGICS, INC. Consolidated Statements of Operations (Amounts in thousands, except per share amounts, unaudited) Three months ended Six months ended July 3, 2010 July 4, 2009 July 3, 2010 July 4, 2009 Net sales $ Cost of sales Gross profit Research and development expenses Selling and administrative expenses Restructuring and impairment (recovery) charges ) - ) Operating income (loss) Interest income 93 Interest expense ) Other income (expense) - ) Net income (loss) $ $ ) $ ) $ ) Net earnings (loss) per share Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Basic shares outstanding Basic & dilutive shares outstanding Unaudited Reconciliation of GAAP to Non-GAAP Financial Measures GAAP net income (loss) $ $ ) $ ) $ ) Stock compensation expense Cost of sales Research and development Selling and administrative Cost of sales adjustment (1) - - - Auction rate securities impairment / (recovery) ) - ) Restructuring and impairment (recovery) charges ) - ) Non-GAAP net income (loss) $ $ ) $ ) $ ) Non-GAAP earnings (loss) per share * Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) (*) Calculated using related GAAP shares outstanding (1) Six months ended July 4, 2009 includes $1,410 inventory reserves charge for products with reduced demand recorded in first quarter of 2009. ANADIGICS, INC. Condensed Consolidated Balance Sheets (Amounts in thousands) July 3, 2010 December 31, 2009 Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Marketable securities Plant and equipment, net Other assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued restructuring costs - 55 Total current liabilities Other long-term liabilities Stockholders’ equity $ $ * The condensed balance sheet at December 31, 2009 has been derived from the audited financial statements at such date but does not include all the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.
